Title: To Thomas Jefferson from Thomas Sim Lee, 28 August 1780
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis 28th. Augt. 1780

The alarming State of the Trade of Virginia and Maryland in the Chesapeake and above all, the extreme Difficulty and Hazard of supplying the Northern Army with Provisions from Virginia and the Southern Parts of this State, occasioned by the continued and encreasing Depredations of the Enemy have rendered the immediate Expulsion of them from the Bay, an Object of Magnitude to this Board. The Merchants of Baltimore have, on this Occasion, undertaken to second us with two armed Brigs and three large Barges, every of which we shall furnish sufficiently with Men, Arms and Ammunition. This Force will be accompanied by two fast sailing State Boats, to act as Tenders. We most earnestly solicit your Excellency to aid us in this service, so beneficial to the States in General and to Virginia and Maryland in particular. Only such Vessels of War which can be immediately equipped, can be serviceable, as the Success of this Attempt will depend in a great Measure upon the Secrecy and Expedition with which it is executed. We expect our Vessels will be ready to proceed down the Bay the 6th. of next Month.
We are &ca.
